Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 1 of 18

Jeffery J. Oven Peter C. Whitfield (PHV forthcoming)

Mark L. Stermitz Kathleen Mueller (PHV forthcoming)

Jeffrey M. Roth SIDLEY AUSTIN LLP

CROWLEY FLECK PLLP 1501 K Street, NW Fi L

490 North 31st Street, Ste. 500 Washington, DC 20005 E QD
P.O. Box 2529 Telephone: 202-736-8000 AUG 0 3
Billings, MT 59103-2529 Email: pwhitfield@sidley.cony,,, u 2029
Telephone: 406-252-3441 kmueller@sidley.com Disincs opiate Coun
Email: joven@crowleyfleck.com Miseouig ana

mstermitz@crowleyfleck.com
jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

THE ASSINIBOINE AND SIOUX TRIBES
OF THE FORT PECK INIDAN
RESERAVATION,

Plaintiffs,
VS.

The U.S. DEPARTMENT OF THE
INTERIOR; DAVID BERNHARDT, in his
official capacity as Secretary of the Interior;
the BUREAU OF LAND MANAGEMENT;
JOHN MEHLHOFF, in his official capacity
as the State Director of the Montana/Dakotas
State Office of the Bureau of Land
Management; the U.S. ARMY CORPS OF
ENGINEERS; RYAN MCCARTHY; in his
official capacity as Secretary of the Army;
COLONEL JOHN L. HUDSON, P.E., in his
official capacity as District Commander of

 

CV 20-44-GF-BMM-JTJ

MEMORANDUM IN
SUPPORT OF UNOPPOSED
MOTION BY
TRANSCANADA
KEYSTONE PIPELINE, LP
AND TC ENERGY
CORPORATION TO
INTERVENE IN SUPPORT
OF DEFENDANTS
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 2 of 18

the U.S. Army Corps of Engineers - Omaha
District,

Defendants.

 

TransCanada Keystone Pipeline, LP (“Keystone”) and TC Energy
Corporation (collectively “TC Energy”) hereby respectfully move for leave to
intervene as of right pursuant to Federal Rule of Civil Procedure 24(a)(2) or,
alternatively, to intervene permissively pursuant to Federal Rule of Civil Procedure
24(b)(1)(B). The Assiniboine and Sioux Tribes of the Fort Peck Indian
Reservation (“Plaintiffs”) claim that the Federal Defendants violated the National
Environmental Policy Act (“NEPA”), Administrative Procedure Act (“APA”),
section 408 of the Rivers and Harbors Act (“RHA”), and the United States’ trust
duty to the Tribes in issuing a right-of-way under the Mineral Leasing Act and a
section 408 permit for TC Energy’s Keystone XL Pipeline. This is the sixth case
in this Court challenging the Keystone XL Pipeline. See Indigenous Envil.
Network v. U.S. Dep’t of State, No. 4:17-cv-00029-BMM (D. Mont.); N. Plains
Res. Council v. Shannon, No. 4:17-cv-0003 1-BMM (D. Mont.); Rosebud Sioux
Tribe v. U.S. Dep’t of State, No. 4:18-cv-00118-BMM (D. Mont.); Indigenous
Envtl. Network v. Trump, No. 4:19-cv-00028-BMM (D. Mont.); N. Plains Res.
Council v. U.S. Army Corps of Engineers et al., No. 4:19-cv-00044-BMM (D.

Mont.). TC Energy moved to intervene in five of these cases and was a named
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 3 of 18

defendant in the sixth matter. This Court granted TC Energy’s motions to
intervene in the five cases where TC Energy was not a named defendant. Because
Plaintiffs are seeking to vacate authorizations for the Keystone XL Pipeline and
enjoin its construction and operation, TC Energy should be permitted to intervene
and defend its substantial interests in completing the Project. This motion is
unopposed.
FACTUAL BACKGROUND

This case concerns TC Energy’s proposal to construct, maintain and operate
the Keystone XL Pipeline (“Keystone XL” or “the Project”), a critical
infrastructure project that will provide economic strength and energy security for
the United States. A recitation of the facts of this matter can be found in the
several rulings by this Court. See, e.g., Indigenous Envil. Network v. U.S. Dep't of
State, 317 F. Supp. 3d 1118, 1119-20 (D. Mont. 2018).

I, History of TC Energy’s Proposed Keystone XL Pipeline and the
Administrative Processes for Permitting the Keystone XL Pipeline

As this Court is aware, TC Energy first applied for a Presidential Permit for
Keystone XL in September of 2008, but over the next seven years, the State

Department twice denied the permit applications.' TC Energy accepted President

 

' Compl. Jf 30-36.
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 4 of 18

Trump’s invitation to re-apply in January 2017, and on March 23, 2017, State
issued a Record of Decision and National Interest Determination (“ROD/NID”)
finding that issuance of the Presidential Permit would serve the national interest of
the United States.

In litigation brought by these and other plaintiffs, this Court vacated the 2017
ROD/NID, which it found was issued in violation of the Administrative Procedure
Act (“APA”), the National Environmental Protection Act (“NEPA”), and the
Endangered Species Act (“ESA”).? This Court also remanded the matter to State to
supplement its NEPA analysis and better explain some of the reasoning in the
ROD/NID, and it enjoined TC Energy from engaging in construction and certain
pre-construction activities. TC Energy and the Federal Defendants appealed those

rulings.°

 

2 Compl. Ff 37-39.

3 Compl. ff 43-47; see also Indigenous Envtl. Network v. U.S. Dep’t of State, No.
4:17-cv-00029-BMM (D. Mont.) (“JEN”), Dkt. 99, at 3-4. JEN, Dkt. 218, at 50-54.

* Compl. { 44; see also IEN, Dkts, 218, 219, 231, 252. This Court entered the same
relief in Northern Plains Resource Council v. U.S. Department of State, No. 4:17-
cv-00031-BMM, which, until entry of judgment, was consolidated with JEN in this
Court, and was consolidated with JEN in the Ninth Circuit.

> See IEN v. U.S. Dep't of State, No. 18-36068, consolidated with Nos. 18-36069,
19-35036, 19-35064, 19-35099 (9th Cir.).
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 5 of 18

While that appeal was pending, President Trump formally revoked the
permit issued by State in 2017, and personally signed a new Presidential Permit on
March 29, 2019 (“2019 Permit”).° The 2019 Permit authorizes TC Energy “to
construct, connect, operate, and maintain pipeline facilities at the international
border of the the United States and Canada at Phillips County, Montana, for the
import of oil from Canada to the United States.”

The 2019 Permit only authorized certain activities at the international border
and did not grant TC Energy permission to construct or operate the entire
pipelines. Thus, in order to construct Keystone XL over approximately 40 miles of
federal land, TC Energy applied to the Bureau of Land Management (“BLM”) for
a right-of-way pursuant to the Mineral Leasing Act. TC Energy also sought
authorization from the U.S. Army Corps of Engineers (“Corps”) to construct
Keystone XL underneath the Missouri River pursuant to section 408 of the Rivers
and Harbors Act.

Prior to the Corps and BLM issuing these authorizations, these agencies
along with the State Department prepared a supplemental environmental impact

statement (“SEIS”) to address the inadequacies of the NEPA analysis identified by

 

6 Compl. { 48.

7 Presidential Permit 1 (Mar. 29, 2019), https:/www.whitehouse.gov/presidential-
actions/presidential-permit/
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 6 of 18

this Court in Indigenous Envtl. Network v. U.S. Dep't of State, 317 F. Supp. 3d
1118 (D. Mont. 2018). On December 20, 2019, the agencies issued a Final SEIS
that supplements the prior environmental reviews of Keystone XL and addresses
the revised route through Nebraska and the other issues identified by this Court in
the prior litigation.’ On January 21, 2020, the Corps issued a permit under section
408 of the RHA to authorize Keystone XL to be constructed under the Missouri
River. Compl. { 18. On January 22, 2020, BLM issued a Record of Decision
granting a right-of-way to TC Energy for the construction of Keystone XL across
federal land. Compl. ¥ 13.

II. Plaintiffs’ Claims

Plaintiffs filed suit against the United States Department of Interior, the
United States Department of the Army, BLM, and the Corps and individual
officials to challenge the right-of-way grant and section 408 permit for Keystone
XL. Plaintiffs allege nine claims for relief, asserting that Federal Defendants
violated NEPA, the RHA, the Mineral Leasing Act, and the United States’ trust
obligation to the Tribes in granting authorizations for Keystone XL. Plaintiffs seek

declaratory and injunctive relief that would invalidate the federal right-of-way and

 

8 U.S. Dep’t of State, Final Supplemental Environmental Impact Statement for the Keystone XL

Project, S-1 (Dec. 2019) (“2019 Final SEIS”), https://cdxnodengn.epa.gov/cdx-enepa-
II/public/action/eis/details?eisId=286595
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 7 of 18

section 408 permit and prevent Federal Defendants and TC Energy from engaging
in any activity permitted under those authorizations.
ARGUMENT

TC Energy satisfies the legal standard to intervene as of right as well as for
permissive intervention under Federal Rule of Civil Procedure 24 and Local Rule
24.1. Accordingly, this Court should grant TC Energy’s motion in order for it to
protect its interests at issue in this matter and to advocate for a favorable resolution
of this case.?

I. TC Energy Should Be Allowed To Intervene as Matter of Right To
Defend Its Interests in Keystone XL

A party may intervene as a matter of right under Fed. R. Civ. P. 24(a)(2)
upon demonstrating that “(1) it has a significant protectable interest relating to the
property or transaction that is the subject of the action; (2) the disposition of the
action may, as a practical matter, impair or impede the applicant's ability to protect
its interest; (3) the application is timely; and (4) the existing parties may not

adequately represent the applicant's interest.” Jn re Estate of Ferdinand E. Marcos
q y rep pp

 

° TC Energy respectfully requests that its deadline under Federal Rule of Civil
Procedure 24(c) and Local Rule 24.1 for pleading or filing a dispositive motion be
deferred until seven days after the date that such filing by the Federal Defendants
is due, or seven days after the Court rules on this Motion, whichever is later.
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 8 of 18

Human Rights Litig., 536 F.3d 980, 984 (9th Cir. 2008) (internal quotations and
citation omitted). TC Energy satisfies these requirements.

A. This Motion Is Timely

TC Energy’s Motion is timely because it is seeking to intervene at the
earliest stage of the litigation. In fact, TC Energy filed this motion the same day as
Federal Defendants’ deadline to respond to the complaint.

Given the early stage of this legal action, TC Energy satisfies the timeliness
requirement under Rule 24(a)(2). Courts have found intervention to be timely
when proposed intervenors filed under similar, if not later, circumstances. £.g.,
United States v. City of Los Angeles, 288 F.3d 391, 398 (9th Cir. 2002) (noting that
a timely motion to intervene was filed “only approximately one and [a] half
months after the suit was filed”); Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d
1392, 1397 (9th Cir. 1995) (permitting a “very early” motion to intervene
submitted four months after the filing of the action, two months after defendants
had filed an answer and submitted the administrative record, and “before any
hearings or rulings on substantive matters”). Moreover, intervention at this time
poses no prejudice to Plaintiffs because it will not delay the proceedings in this

matter.
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 9 of 18

B. TC Energy Has Legally Protected Interests at Stake

TC Energy and its subsidiary TransCanada Keystone Pipeline have made
substantial financial investments in and acquired property and permitting rights to
Keystone XL. Thus, they have substantial interests in this matter because
Plaintiffs’ complaint directly targets Keystone XL.

The Ninth Circuit explained that a movant for intervention has adequate
interests in a suit where “the resolution of the plaintiffs claims actually will affect
the applicant.” City of Los Angeles, 288 F.3d at 398 (internal quotation marks and
citations omitted). The interest test directs courts to make a practical, threshold
inquiry, and is a practical guide to disposing of lawsuits by involving as many
apparently concerned persons as is compatible with efficiency and due process.
See id.

Courts routinely grant intervention to parties with property or other
commercial interests that are the subject of another party’s challenges to
government action. Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 818-
22 (9th Cir. 2001). Likewise, entities that obtain federal permits have protectable
interests in defending against challenges to those permits. See e.g., Sierra Club v.
EPA, 995 F.2d 1478, 1482 (9th Cir. 1993) (owner of a facility with a Clean Water
Act permit could intervene to defend against suit to invalidate the permit),

abrogated by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011);
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 10 of 18

Animal Prot. Instit. of Am. v. Mosbacher, 799 F. Supp. 173, 175 (D.D.C. 1992)
(aquarium with permit to import marine mammals intervened to defend against suit
to invalidate the permit).

Under these precedents, TC Energy satisfies the substantial, protectable
interests requirement. TC Energy has protectable interests in pursuing Keystone
XL and defending its permits and other federal approvals

In three recent cases filed in this District involving challenges to Keystone
XL’s Presidential Permit, this Court granted TC Energy’s motions to intervene.
See Indigenous Envtl. Network v. U.S. Dep’t of State, No. 4:17-cv-00029-BMM
(D. Mont. May 25, 2017) (Order, Dkt. No. 37); N. Plains Res. Council v. Shannon,
No. 4:17-cv-00031-BMM (D. Mont. Apr. 27, 2017) (Order, Dkt. No. 23); Rosebud
Sioux Tribe v. U.S. Dep’t of State, No. 4:18-cv-00118-BMM (D. Mont. Dec. 11,
2018) (Order, Dkt. No. 24). Further, in two cases filed to challenge the
Presidential Permit issued for the initial Keystone Pipeline, Keystone’s entitlement
to intervene was not disputed. See Sisseton-Wahpeton Oyate v. U.S. Dep’t of State,
659 F. Supp. 2d 1071 (D.S.D. 2009); Nat. Res. Def: Council v. U.S. Dep’t of State,
658 F. Supp. 2d 105 (D.D.C. 2009). Because Plaintiffs’ suit also challenges TC
Energy’s interest in Keystone XL’s federal authorizations, TC Energy’s

intervention here is proper.

10
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 11 of 18

Although the Ninth Circuit does not require an intervenor to demonstrate
constitutional standing, see Perry v. Schwarzenegger, 630 F.3d 898, 906 (9th Cir.
2011), the above facts regarding TC Energy’s substantial interest for intervention
also show that TC Energy has Article III standing. See Lujan v. Defs. of Wildlife,
504 U.S. 555, 560 (1992). TC Energy would suffer injury-in-fact if Plaintiffs
succeed in obtaining the relief sought here. Delay or termination of Keystone XL
would cause serious economic harm to TC Energy and that potential injury is best
redressed by mounting a stalwart defense of Federal Defendants’ actions allowing
the Project to proceed.

C. Disposition of This Case May Impair TC Energy’s Ability To
Protect Its Interest

The third intervention factor requires courts to consider whether an applicant
for intervention is so situated “that the disposition of the action may, as a practical
matter, impair or impede the applicant’s ability to protect [its] interest.” Sw. Ctr.
for Biological Diversity, 268 F.3d at 817-18. TC Energy is clearly so situated.
Plaintiffs seek to enjoin construction and operation of Keystone XL and to
invalidate its federal authorizations. If Plaintiffs prevail, this Court might enjoin
construction or operation of portions of Keystone XL, thereby substantially
jeopardizing the Project. Any relief of that nature would obviously impair TC
Energy’s ability to recover on its investments and meet commercial demand for oil

transportation service. Because Plaintiffs seek relief that would have direct,

1]
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 12 of 18

immediate and harmful impact on Keystone XL, TC Energy satisfies this element
of Rule 24(a)(2). See id.

D. The Federal Defendants Cannot Adequately Represent TC
Energy’s Interests

A putative intervenor only needs to show that representation of its interests
by existing parties “‘may be’ inadequate” and that the burden of making that
showing should be treated as minimal. Citizens for Balanced Use v. Mont.
Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011). The Ninth Circuit has held
that private entities may intervene when the government representation is
inadequate, even if the private entities and the government share the same ultimate
objective. See Sw. Ctr. for Biological Diversity, 268 F.3d at 823. This rule reflects
that “the government’s representation of the public interest may not be identical to
the individual parochial interest of a particular group just because both entities
occupy the same posture in the litigation.” Citizens for Balanced Use, 647 F.3d at
899 (internal quotation marks and citation omitted).

Federal Defendants cannot adequately represent TC Energy because they
necessarily will pursue a set of interests broader than TC Energy’s interests in
constructing and operating Keystone XL. Here, Federal Defendants are
administering various statutory responsibilities, and are charged by law with
representing the public interest of the country. This interest is significantly

different than TC Energy’s “more narrow and ‘parochial’” interest in constructing

12
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 13 of 18

and operating energy infrastructure. See Californians for Safe & Competitive
Dump Truck Transp. v. Mendonca, 152 F.3d 1184, 1190 (9th Cir. 1998)
(distinguishing between the narrower and more parochial interest of intervenor and
the broader interests of the public at large); see also Sw. Ctr. for Biological
Diversity, 268 F.3d at 823-24. This difference is sufficient to justify intervention.
E.g., Californians for Safe & Competitive Dump Truck Transp., 152 F.3d at 1190.

II. Alternatively, TC Energy Should Be Permitted to Intervene
Under Rule 24(b)(1)(B)

In the alternative, the Court should allow TC Energy to intervene under Rule
24(b)(1)(B). Permissive intervention is appropriate when an intervenor satisfies
three conditions: (1) it must show an independent ground for jurisdiction, (2) the
motion must be timely, and (3) its claim or defense and the main action must have
a question of law and fact in common. See, e.g., Venegas v. Skaggs, 867 F.2d 527,
529 (9th Cir. 1989).

First, because this is a federal question case and TC Energy does not seek to
bring any counterclaims or cross-claims, the independent jurisdictional grounds
requirement does not apply. See, e.g., Freedom from Religion Found., Inc. v.
Geithner, 644 F.3d 836, 843 (9th Cir. 2011).

Second, as explained above, this application for intervention is timely,
because it was filed shortly after Plaintiffs officially served the Complaint on the

Federal Defendants. See, e.g., City of Los Angeles, 288 F.3d at 398 (motion was

13
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 14 of 18

timely when filed “only” one and a half months after filing of suit); Jdaho Farm
Bureau Fed’n, 58 F.3d at 1397 (successful motion to intervene was submitted four
months after the filing of the action, two months after defendants had filed an
answer and submitted the administrative record, and “before any hearings or
rulings on substantive matters”).

Third, TC Energy’s defenses share “common question[s]” of law and fact
with Plaintiffs’ suit. Fed. R. Civ. P. 24(b)(1)(B). Federal courts have permitted
parties to intervene when their claims share only a single common question. See,
e.g., Venegas, 867 F.2d at 530. Here, as in the other pending case in which TC
Energy has been granted intervention, the questions that TC Energy would address
are the same as those confronting Federal Defendants. And, as in the other
pending matter, TC Energy would address the same factual questions faced by
Federal Defendants because judicial review of this matter would involve the scope
of authorization for Keystone XL based on the section 408 permit and right-of-way
grant.

In respect to the legal issues, TC Energy seeks to defend against Plaintiffs’
efforts to have this Court invalidate the federal authorizations. TC Energy’s
intervention, therefore, fully satisfies the requirements for permissive intervention

under Rule 24(b)(1)(B).

14
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 15 of 18

Finally, TC Energy’s intervention would not “unduly delay or prejudice the
adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). TC Energy
seeks to address the same set of issues that Plaintiffs will present to this Court for
resolution. Given TC Energy’s request to participate in this matter at the current
stage, its intervention will not delay any currently existing deadlines. As in past
challenges to its federal permits, TC Energy’s intervention will cause no delay. TC
Energy has been participating extensively in the proceedings before the Federal
Defendants, as well as in the ongoing litigation before this Court. Its continued
participation would not proliferate different issues or cause any confusion or
prejudice. Further, TC Energy pledges to abide by any scheduling deadlines
agreed to by Plaintiffs and the Federal Defendants.

CONCLUSION

WHEREFORE, TC Energy respectfully requests leave to intervene as of
right in this matter as allowed by Federal Rule of Civil Procedure 24(a)(2).
Alternatively, TC Energy respectfully requests leave for permissive intervention as
provided by Federal Rule of Civil Procedure 24(b)(1)(B). TC Energy also
respectfully requests that its time period for filing a responsive pleading or
dispositive motion as intervenor be extended to allow for it to file its answer or

motion seven days after the deadline by which the Federal Defendants must file

15
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 16 of 18

such pleading or motion, or seven days after the Court enters an order acting on

this motion. TC Energy’s answer is attached hereto as Exhibit 1.

Dated: August 3, 2020

16

Jeffs J. Oven !

Mark L. Stermitz

Jeffrey M. Roth

CROWLEY FLECK PLLP

490 North 31st Street, Ste. 500
P.O. Box 2529

Billings, MT 59103-2529
Telephone: 406-252-3441
Email: joven@crowleyfleck.com

mstermitz@crowleyfleck.com
jroth@crowley fleck.com

Counsel for TransCanada Keystone
Pipeline LP and TC Energy
Corporation
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 17 of 18

CERTIFICATE OF COMPLIANCE
Pursuant to Local Rule 7.1(d)(2)(E), I certify that this brief is printed in 14-

point font, double spaced, and contains 2,873 words, excluding tables, caption,

signatures, and certificates of service and compliance. y \o—

£ Roth

17
Case 4:20-cv-00044-BMM-JTJ Document 27 Filed 08/03/20 Page 18 of 18

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing will be served via the Court’s

CM/ECF system on all counsel of record once accepted by the Court.

Lp Ako

J iy M M. Roth

18
